



EXHIBIT 10.35




RETIREE HEALTH CARE COVERAGE


Applied provides continuation health care coverage, at the active employee
premium rate, to executive officers who retire after reaching age 55, with at
least ten years of service, for the 18-month period under the Consolidated
Omnibus Budget Reconciliation Act of 1986. In addition, when the retiree attains
age 65, Applied provides Medicare supplement coverage through a third-party
policy. Individuals first elected as executive officers after 2012 are not
eligible for these benefits.



